REASONS FOR ALLOWANCE
1.	Claims 1-3, 6, 8-13, 16-19 and 21-26 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the newly cited closest prior art of record.
	Manning et al. (United States Patent Application Publication No. US 2015/0074267 A1), hereinafter “Manning” discloses mechanisms for anomaly detection in a network management system.  The mechanisms collect metric data from a plurality of network devices and determine metric types for the metric data using metric type reference data.  The mechanisms determine and apply properties from the metric type reference data to metrics of the determined metric types.  The mechanisms monitor subsequent metric data for anomalies that do not conform to the applied properties (See Manning, Abstract).	In particular, with reference to FIG. 4, Manning discloses a metric type 406, (See FIG. 4), which includes devices and services.  Examples of network devices are physical and virtual machines, applications, CPUs, network cards, disks and routers, while examples of services are application services, system services and remote services.  Manning teaches that usually, a single metric type will be present on several resources.  For example, response time metric types is a type of resource metric type (See Manning, FIG. 4, paragraph [0050]).	Furthermore, Manning teaches that metrics are analyzed by looking at the performance counters over a predetermined time period, such as a month, without any human intervention and without any knowledge by the solution as to what the metrics mean.  Manning teaches that this reduces the development and customer deployment costs, and enhances the intelligence of self-learning algorithms (See Manning, paragraph [0053]).	As well, Manning teaches that a metric is deemed as pegged if it only ever has a predetermined number of decreasing values in a row, e.g., one or two decreasing values in a row, but never three or more decreasing values one after the other.  It could happen that there are two decreasing values in a row if the data dumps at a higher rate than the normalization rate, and therefore the middle data is an average of several values, including the highest value.  But there are exceptions. If there are too many rollovers, then the metric is not treated as pegged.  If the metrics have not changed at all then it is not treated as pegged.  If there is too much missing data or too many identical values, then a metric is not treated as pegged.  If a metric has negative values, then it is again, not treated as pegged.  One optional heuristic method suggested by Manning for consolidating a group of metrics identified as potential counters is as follows.  If one of the metrics is determined not to be a counter then all the metrics in the group are assumed not to be pegged.  However, if there is no negative determination, and if a majority of metrics are identified as pegged, then all metrics in the group are assumed to be pegged.  Otherwise, all metrics are assumed not to be pegged (See Manning, paragraphs [0054]-[0055]).
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 21), including receiving, in an edge network, a request to provide one or more metrics associated with a processing resource, the request specifying a window indicative of a time period to capture the one or more metrics; obtaining the one or more metrics from the processing resource for the specified window by: determining, from the request, a usage context indicative of a use for the obtained one or more metrics; identifying, based on the usage context, a subset corresponding to the one or more metrics; causing the processing resource to activate one or more performance counters associated with each metric in the subset; and collecting the one or more metrics from each of the activated performance counters over the specified window; and providing the one or more metrics in response to the request.	Each of independent claims 1 and 11 are narrower in scope than independent claim 21, as each of independent claims 1 and 11 perform limitations substantially as described in method claim 21 and also contain additional features than method claim 21; therefore, they are also allowed.
	Dependent claims 2, 3, 6, 8-10, 12, 13, 16-19 and 22-26 further limit the allowed independent claims 1, 11 and 21; therefore, they are also allowed.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441